Citation Nr: 1214842	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-35 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from November 1974 to November 1976 and from April 1979 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA) that in part denied the Veteran's claim for service connection for PTSD.  The Veteran subsequently moved to Florida, and the case was certified to the Board by the RO in St. Petersburg, Florida.  The case was remanded to the RO in April 2009 and December 2010 for further development.


FINDING OF FACT

The Veteran's current anxiety disorder with PTSD symptoms is related to service.  


CONCLUSION OF LAW

The criteria for service connection for anxiety disorder with PTSD symptoms are met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  As the Veteran's claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Service treatment records show that the Veteran was found to have abused drugs in August 1976.  In September 1976, she was found to have had an amphetamine overdose.  She was shaky and nervous at the time.  In May 1979, she reported that she disliked school.  No significant psychiatric disturbance was found.  She was also seen for abdominal pain which was felt to be probably functional bowel in May 1979.  In July 1979, she admitted to emotional problems.  She was assessed with an overdose due to a situational crisis.  She indicated that she had taken 15 Norgesics.  She tried leaving the clinic prior to treatment.  

Post service, the Veteran was seen by Dr. Vanetta in May 1981, for complaints of sleep problems, and she was diagnosed with a sleep disorder.  She could not put her finger on any stress in particular, other than work and her husband being in Germany.  

On the Veteran's VA psychiatric examination in April 2010, the Veteran reported diminished interest, restricted range of affect, and detachment from others, citing an onset of around her time in service in the late 1970's.  She reported ongoing sleep disturbance which had been present over the last 30 years.  She also noted mild irritability and hypervigilance.  The examiner found that the Veteran had anxiety disorder, NOS, with PTSD symptoms.  The examiner felt that the onset of this disorder was during the Veteran's time in service, as she cited that its symptoms began during her first enlistment.  On the other hand, he did not find that any other currently diagnosed acquired psychiatric disorder was related to the Veteran's period of active service.  Thus, there being no other medical opinion linking psychiatric disability other than an anxiety disorder, NOS, with PTSD symptoms, to service, service connection for such disability is not warranted.  

However, based on the evidence of record, the Board finds that service connection is warranted for anxiety disorder with PTSD symptoms.  The Veteran had psychiatric symptoms in service and related ongoing symptoms since service at the time of her April 2010 VA examination.  The Board accepts her assertion of ongoing symptoms since service.  Symptoms were shown in service and shortly after service and the Veteran indicated in May 2009 that she has avoided seeking treatment but instead has attempted to deal with her problems herself.  Additionally, the examiner in April 2010 reviewed the Veteran's claims folder and felt, after examining her, that her anxiety disorder with PTSD symptoms had had its onset during the Veteran's time in service.  

The Board notes that the Veteran had claimed service connection for PTSD, and that service connection is being granted for anxiety disorder with PTSD symptoms instead, as this is what the evidence currently indicates the Veteran is suffering from.  In Clemons v. Shinseki, 23 Vet. App.1, the Court explained that where a layperson files a claim for VA disability benefits and refers to a specific psychiatric condition, such as PTSD, the claim is not to be so narrowly construed as to apply exclusively to a claim for disability resulting from the named psychiatric disease.  Rather, VA should construe the claim based on the reasonable expectations of the non-expert claimant and the evidence developed in processing that claim.  Id.  VA is to sympathetically read the claim as one based on the Veteran's symptoms.


ORDER

Service connection for anxiety disorder with PTSD symptoms is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


